Roberts, J.
A judgment in a court of record, must be founded on sufficient facts, legally ascertained. The. verdict omits a material part of the facts which are necessary to sustain the judgment, to wit, that the note sued on was given in payment of the purchase-money of the land described in the petition. Without such finding, the decree of. the court enforcing the vendor’s lien is without foundation.
The error of the court, in amending the verdict and judgment, by the note and other papers in the cause, though manifest, is not assigned as error, and, therefore, is not subject to revision.
For the insufficiency of _ the verdict to sustain the decree enforcing the vendor’s lien, the judgment must be reversed and the cause remanded.
Reversed and remanded.